                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 WILLIAM WHITFORD, GRAHAM ADSIT,
 ROGER ANCLAM, WARREN BRAUN,
 HANS BREITENMOSER, JUDITH BREY,
 BRENT BRIGSON, EMILY BUNTING,
 SANDRA CARLSON-KAYE, GUY COSTELLO,
 TIMOTHY B. DALEY, MARGARET LESLIE
 DEMUTH, DANIEL DIETERICH, MARY LYNNE
 DONOHUE, LEAH DUDLEY, JENNIFER ESTRADA,
 BARBARA FLOM, HELEN HARRIS,
 GAIL HOHENSTEIN, WAYNE JENSEN,
 WENDY SUE JOHNSON, MICHAEL LECKER,
 ELIZABETH LENTINI, NORAH MCCUE,
 JANET MITCHELL, DEBORAH PATEL,
 JANE PEDERSEN, NANCY PETULLA,
 ROBERT PFUNDHELLER, SARA RAMAKER,
 ROSALIE SCHNICK, ALLISON SEATON,
 JAMES SEATON, ANN E. STEVNING-ROE,
                                                                OPINION and ORDER
 LINEA SUNDSTROM, MICHAEL SWITZENBAUM,
 JEROME WALLACE, DONALD WINTER,
                                                                     15-cv-421-jdp
 EDWARD WOHL, and ANN WOLFE,

                             Plaintiffs,
        v.

 BEVERLY R. GILL, JULIE M. GLANCEY,
 ANN S. JACOBS, JODI JENSEN, DEAN KNUDSON,
 and MARK L. THOMSEN,

                             Defendants,

        and

 THE WISCONSIN STATE ASSEMBLY,

                             Intervenor-Defendant.


       Plaintiffs have filed a motion to compel discovery against Robin Vos, the Wisconsin

State Assembly Speaker. Dkt. 257. Plaintiffs contend that Vos has critical information related

to their claim that the 2011 Assembly redistricting plan is an unconstitutional partisan
gerrymander, so they ask the court to compel Vos to sit for a deposition and turn over 15

categories of documents. In response, Vos says that any discovery against him is barred by

legislative privilege or is otherwise outside the scope of Federal Rule of Civil Procedure 26.

Dkt. 265. The Assembly adopted Vos’s position as its own, Dkt. 266; the remaining defendants

took no position on the motion, Dkt. 263.

       For the reasons explained below, we conclude that plaintiffs are entitled to depose Vos

and to receive responses to some but not all of their requests for production. We acknowledge

that a sitting legislator is not subject to civil process in any but the most exceptional

circumstances. But this is an exceptional case that raises important federal questions about the

constitutionality of Wisconsin’s plan for electing members of the Assembly. Vos was a key

figure in enacting that plan and he was involved at nearly every stage of the process. Probably

no one has a better understanding of the challenged plan than he does. Under these

circumstances, the qualified legislative privilege to which Vos is entitled must yield to the

important federal interests implicated by plaintiffs’ claims.



                                           ANALYSIS

       The parties argue the following issues in their briefs: (1) whether Vos waived any

legislative privilege he had; (2) if not, whether the privilege is absolute or qualified under the

facts of this case; (3) if it is qualified, whether the privilege, other federal common law, or Rule

26 bars the discovery at issue. We will consider each issue in turn.

A. Waiver

       Plaintiffs assert that Vos has waived any claim to legislative privilege because the

Wisconsin Assembly intervened in this case. But the Assembly’s intervention in the litigation


                                                 2
did not waive the legislative privilege held by its individual members. That is because the

privilege is a “personal one” and may only be “waived or asserted by each individual legislator.”

Marylanders for Fair Representation, Inc. v. Schaefer, 144 F.R.D. 292, 298 (D. Md. 1992); see also

Favors v. Cuomo, 285 F.R.D. 187, 211 (E.D.N.Y. 2012) (“[A] legislator cannot assert or waive

the privilege on behalf of another legislator.”). Vos did not intervene in this case and thus did

not waive the privilege.

B. Scope of the privilege

       In arguing that legislative privilege bars plaintiffs’ discovery requests, Vos relies on a

line of cases that begins with Tenney v. Brandhove, 341 U.S. 367 (1951). In that case, the

Supreme Court concluded that members of a California state senate committee were immune

under federal common law principles from civil liability for allegedly violating the plaintiff’s

First Amendment rights by calling him before the committee. Id. at 376–77. See also United

States v. Gillock, 445 U.S. 360, 372 n.10 (1980) (noting that Tenney “was grounded on its

interpretation of federal common law”). The Court’s rationale was that granting immunity was

necessary to allow legislators to discharge their public duties without concern of adverse

consequences outside the ballot box. Tenney, 341 U.S. at 373. Since Tenney, federal courts have

uniformly held that state legislators are generally immune from civil lawsuits. E.g., Reeder v.

Madigan, 780 F.3d 799, 805 (7th Cir. 2015); Bagley v. Blagojevich, 646 F.3d 378, 396–97 (7th

Cir. 2011).

       Tenney was not about a privilege against testifying or complying with discovery requests,

which is less burdensome and intrusive than being a defendant in a lawsuit. But lower courts

have consistently construed Tenney and its progeny as more generally restricting the use of civil

process against state legislators, including depositions and other discovery. E.g., In re Hubbard,


                                                3
803 F.3d 1298, 1307–08 (11th Cir. 2015); Bagley, 646 F.3d at 396–97; EEOC v. Washington

Suburban Sanitary Comm’n, 631 F.3d 174, 181 (4th Cir. 2011).

        That is not the end of the matter, however, because the Supreme Court has also held

that there are exceptions to state legislative immunity. Specifically, immunity must give way

“where important federal interests are at stake.” United States v. Gillock, 445 U.S. 360, 373

(1980). The interest at stake in Gillock was a federal prosecution for bribery. The Court

distinguished Tenney on the ground that Tenney “was a civil action brought by a private plaintiff

to vindicate private rights.” Id. at 372.

        Gillock is the only case cited by the parties in which the Supreme Court concluded that

a state legislator was not entitled to immunity for legislative acts. But many courts, including

two in the Seventh Circuit, have concluded that gerrymandering claims raise sufficiently

important federal interests to overcome legislative privilege, reasoning that such claims involve

public rights and that the ballot box may not provide adequate protection of those rights. E.g.,

Benisek v. Lamone, 241 F. Supp. 3d 566, 572–74 (D. Md. 2017); Lee v. Virginia State Bd. of

Elections, No. 15-cv-357 (HEH-RCY), 2015 WL 9461505, at *5 (E.D. Va. Dec. 23, 2015);

Bethune-Hill v. Virginia State Bd. of Elections, 114 F. Supp. 3d 323, 333 (E.D. Va. 2015); Favors

v. Cuomo, 285 F.R.D. 187, 213–14 (E.D.N.Y. 2012); Comm. for a Fair & Balanced Map v. Ill.

State Bd. of Elections, No. 11 C 5065, 2011 WL 4837508 (N.D. Ill. 2011); Baldus v. Brennan,

Nos. 11–cv–562, 11–cv–1011, 2011 WL 6122542 (E.D. Wis. 2011); United States v. Irvin, 127

F.R.D. 169, 170, 173–74 (C.D. Cal. 1989). These cases are consistent with Village of Arlington

Heights v. Metropolitan Housing Development Corp., 429 U.S. 252, 268 (1977), in which the

Supreme Court stated that “extraordinary circumstances” could justify requiring a legislator to

testify at trial.


                                               4
          The only contrary authority that Vos cites is Lee v. City of Los Angeles, 908 F.3d 1175,

1187 (9th Cir. 2018), in which the court relied on legislative privilege to deny a motion to

compel depositions of city officials in the context of a racial gerrymandering claim. But the

court in Lee did not hold that a gerrymandering claim can never overcome legislative privilege,

only that “the factual record in [that] case [fell] short of justifying the substantial intrusion

into the legislative process.” 908 F.3d at 1188 (internal quotations omitted). In any event, the

persuasive force of Lee is limited because the court did not acknowledge Gillock’s statement that

an important federal interest can overcome legislative immunity. And the court did not

acknowledge any of the cases from other courts discussing the unique nature of gerrymandering

claims.

          We are persuaded by the reasoning of the many courts concluding that there is a

qualified rather than absolute legislative privilege from complying with discovery requests in

the context of a claim regarding unconstitutional gerrymandering. An allegation that a

legislative act violated a single individual’s rights cannot be compared with a claim that the

entire make up of a state legislative body is the result of an unconstitutional redistricting

process. The alleged constitutional violations in this case implicate important structural

concerns about the legitimacy of the Wisconsin government in a way that impedes plaintiffs’

ability to obtain redress through the political process. Under these circumstances, we conclude

that an absolute privilege would fail to give due respect to the important federal interest of

ensuring a fair and equal election process that complies with the First and Fourteenth

Amendments. See Trammel v. United States, 445 U.S. 40, 50 (1980) (privileges should apply

“only to the very limited extent that . . . a public good transcend[s] the normally predominant

principle of utilizing all rational means for ascertaining truth” (internal quotations omitted)).


                                                 5
       The next step is to determine the appropriate test for evaluating whether the qualified

privilege should apply. The other courts that have applied a qualified privilege to

gerrymandering claims have balanced five factors: (1) the relevance of the evidence sought; (2)

the availability of other evidence; (3) the seriousness of the litigation; (4) the role of the State,

as opposed to individual legislators, in the litigation; and (5) the extent to which the discovery

would impede legislative action. E.g., Benisek, 241 F. Supp. 3d at 575.

        We will take this approach, though not all of the factors require extended discussion.

As for the seriousness of the litigation, we have already concluded that plaintiffs’ claim

implicates an important federal interest. As for the role of the state versus the individual

legislator, that factor relates to whether the lawsuit potentially subjects the legislator to

personal liability. Bethune-Hill, 114 F. Supp. 3d at 334–35. In this case, as in any

gerrymandering case, the answer is no. As for the potential to impede legislative action, any

intrusion into the legislative process has that potential; that is the reason for the privilege in

the first place. We have already concluded that gerrymandering claims raise sufficiently

important federal interests to override that concern in some circumstances.

       This leaves two key questions: (1) how important to plaintiffs’ claims is the requested

discovery? and (2) do plaintiffs have alternative means for obtaining the information? We will

now turn to these questions as well as the more general question whether all of the discovery

requests at issue fall within the discovery limits of Rule 26. 1




1
  In addition to asserting legislative privilege, Vos invokes the principle that a public official
“should not be taken away from his work to spend hours or days answering lawyers’ questions
unless there is a real need.” Olivieri v. Rodriguez, 122 F.3d 406, 409 (7th Cir. 1997). Because
legislative privilege implicates the same concern, we need not discuss the principle in Oliveri
separately.

                                                 6
C. Particular discovery requests

       1. Deposition testimony

       Plaintiffs seek to depose Vos on the following topics:

               (1) testimony relating to how the Legislature reached its decision
              on the boundaries for each district in the 2011 redistricting maps
              (Act 43), including its motives, objective facts it relied on, and the
              involvement of others in the process, including the Redistricting
              Majority Project (REDMAP), the Republican National
              Committee, or other national Republican Party entities; and

              (2) testimony as to the predicted and actual associational effects
              of Act 43 on the Democratic Party, Democratic voters, the
              Republican Party, and Republican voters.

Dkt. 258, at 7.

       As both sides acknowledge, the proposed deposition relates primarily to the intent of

the legislature in enacting the 2011 plan. Although the Supreme Court has yet to articulate a

standard for proving partisan gerrymandering, other types of gerrymandering claims recognized

by the Court include intent as an element. See Cooper v. Harris, 137 S. Ct. 1455, 1463 (2017)

(“A State may not use race as the predominant factor in drawing district lines unless it has a

compelling reason.”). Intent has also been an element in the tests for partisan gerrymandering

applied by district courts—including this one—under both the First Amendment and the Equal

Protection Clause. E.g., League of Women Voters of Michigan v. Benson, No. 17-cv-14148, 2019

WL 1856625, at *27–28 (E.D. Mich. Apr. 25, 2019); Ohio A. Philip Randolph Inst. v.

Householder, No. 18-cv-357, 2019 WL 652980, at *4–6 (S.D. Ohio Feb. 15, 2019); Common

Cause v. Rucho, 318 F. Supp. 3d 777, 861, 927 (M.D.N.C. 2018); Benisek v. Lamone, 348 F.

Supp. 3d 493, 522 (D. Md. 2018); Whitford v. Gill, 218 F. Supp. 3d 837, 884 (W.D. Wis.

2016). Vos does not deny that plaintiffs will have to prove the Assembly’s intent to prevail on




                                                7
their claims. So the type of evidence that plaintiffs seek from Vos is not only relevant but also

necessary.

       Plaintiffs have narrowly tailored their request to include only Vos rather than a larger

group of legislators. Plaintiffs chose Vos because of his deep involvement in the redistricting

process. Specifically, Vos was the only Representative who participated in two sets of key

meetings. In the first set, Vos and other members of the legislative leadership met to discuss

the boundaries of specific districts. Dkt. 258, at 16. In the second set, Vos met one-on-one

with each Republican Representative about that Representative’s district. Id. So Vos has a

unique perspective and potential insight into the intent behind the redistricting plan.

       Vos points out that plaintiffs have already obtained numerous documents and

electronic discovery related to the redistricting process, as well as the testimony of legislative

aide Adam Foltz, who was present with Vos at many of the meetings about the redistricting

plan. In a supplemental brief, the Assembly notes that plaintiffs have served a subpoena on

Foltz that overlaps substantially with the subpoena served on Vos. See Dkt. 272.

       We are not persuaded that the availability of other documents or Foltz’s testimony

renders Vos’s testimony unnecessary. As for the documents already produced, it is undisputed

that there are significant gaps in the records because much electronic discovery was lost as the

result of damage to one hard drive that contained information related to the redistricting

process and the destruction of others. Dkt. 268, at 16. And Vos does not point to any

documents that detail the discussions among the legislative leadership or between Vos and the

individual Representatives.

       As for Foltz’s testimony, we do not believe that it is properly viewed as an adequate

substitute for testimony from Vos. For one thing, we have already stated that we have “less


                                                8
confidence” in Foltz’s testimony than the testimony of some other witnesses and even that

some of his testimony was “unworthy of credence.” Whitford, 218 F. Supp. 3d at 890 n.177.

And even assuming that everything Foltz said was true, the perspective of a legislative aide

cannot be compared to that of one of the primary architects of the redistricting plan. Foltz

simply does not have the same insight into legislative intent that Vos does.

         So we will grant the motion to compel Vos’s deposition. But we will also follow the

approach in Benisek by reserving a final ruling on the admissibility of deposition testimony. If

plaintiffs attempt to rely on any portion of the testimony later in the proceedings, Vos may

seek a ruling on its admissibility or a protective order at that time. See Benisek, 241 F. Supp. 3d

at 577 (“[E]ach legislator witness will be able, before his or her testimony becomes public, to

file a motion for a protective order, should the parties not be able to agree on one.” (footnotes

omitted)).

         2. Requests for production

         In addition to Vos’s deposition, plaintiffs submitted requests for production of 15

categories of documents. See Dkt. 259-1. Requests for production nos. 1 through 3 and 15

appear to overlap substantially with the topics noticed for deposition. 2 Because the parties do

not raise any issues unique to these requests, we will direct Vos to respond.




2
    Requests for production nos. 1–3 seek:

                1. All documents, including but not limited to email, concerning
                any analyses, data, plans, procedures, memos and/or reports used
                by state legislative staff, state legislators, and/or any consultants
                or experts in the planning, development, negotiation, drawing,
                revision, or redrawing of the maps codified in 2011Wisconsin Act
                43 or any other potential state assembly plan that was not
                adopted.


                                                 9
         Requests nos. 4 and 5 relate to the Assembly’s retention of a law firm before the original

appeal of this case. 3 Because plaintiffs do not explain how that information is relevant to any




                2. All documents, including but not limited to email, concerning
                the objectives and/or motives relied on by—or available to—state
                lawmakers, their staff and/or any consultants or experts in the
                planning, development, negotiation, drawing, revision, or
                redrawing of the maps codified in 2011 Wisconsin Act 43 or any
                other potential state assembly plan that was not adopted.

                3. All documents, including but not limited to email, concerning
                the objective facts that legislative staff and/or any experts or
                consultants references, used or relied upon—or had available to
                them—in the planning, development negotiation, drawing,
                revision, or redrawing of the maps codified in 2011 Wisconsin
                Act 43 or any other potential state assembly plan that was not
                adopted.

         Request for production no. 15 seeks:

                15. Any and all documents reflecting or relating or referring to
                communications the RPW has had with any current or former
                Republican Wisconsin State Assembly member or candidate
                about the impact of Act 43 . . . on Assembly elections across the
                State of Wisconsin as a whole or in any one or more particular
                Assembly districts from 2010 to the present.
3
    Requests nos. 4 and 5 seek:

                4. Any and all requests that you, your office, or anyone employed
                by you or your office received to provide to the requesting person
                or to release to the public a copy of any engagement letter,
                contract, agreement, or other document reflecting the Wisconsin
                State Assembly’s retention or engagement of Bartlit Beck LLP to
                serve as its legal counsel in Whitford v. Gill, case no. 15-cv-421-
                jdp, pending in the U.S. District Court for the Western District
                of Wisconsin.

                5. Copies of any and all documents that you, your office, or
                anyone employed by you or your office provided to the requesting
                person or released to the public in response to any request
                identified in Paragraph 4, above.


                                                10
of the issues that plaintiffs must prove in this case (or could lead to the discovery of relevant

information), we will deny the motion to compel as to those requests.

         Requests nos. 6 through 9 relate to information that Vos received from outside

organizations such as the Republican National Committee. 4 Vos does not deny the relevance

of these materials, but he contends that plaintiffs should be required to seek the information

from the third parties. But that would be true only if these materials were covered by legislative

privilege. Because these documents came from third parties, they are not protected. See Bethune-



4
    Requests for production nos. 6–9 seek:

                6. Copies of any and all documents prepared by or transmitted by
                the Republican National Committee, that relate or refer to
                legislative redistricting, including but not limited to the document
                attached hereto as Exhibit 1.

                7. Copies of any and all communications, including email, that
                relate or refer to legislative redistricting, reflecting or referring to
                any of the following people or email addresses:

                a. Tom Hofeller, thofeller@rnchq.org

                b. Dale Oldham, doldham@rnchq.org

                c. Mike Wild, mwild@rnchq.org

                d. John Phillipe, jphillippe@rnchq.org

                e. Leslie Rutledge, lrutledge@rnchq.org

                8. Any and all materials reflecting or relating or referring to the
                April 2010 Republican National Committee’s GOP Redistricting
                Conference, including any and all notes, summaries, minutes,
                agendas, papers, documents, data, computer files, CDs, training
                materials, or any other written or electronic material prepared for,
                distributed at, created at, or otherwise related to that conference.

                9. Any and all documents reflecting or relating or referring to the
                Redistricting Majority Project, commonly referred to as
                “REDMAP.”


                                                  11
Hill, 114 F. Supp. 3d at 343 (“[T]he House must produce any documents or communications

shared with, or received from, any individual or organization outside the employ of the

legislature.”); Baldus, 2011 WL 6122542, at *2 (“The Legislature has waived its legislative

privilege to the extent that it relied on such outside experts for consulting services.”). So the

court will direct Vos to respond to these requests as well.

         The last group of requests is extremely broad. Plaintiffs seek information from 2002

onward related to a wide range of activities of the Republican party. 5 Because plaintiffs do not


5
    Requests nos. 10–14 seek:

                10. Any and all documents reflecting or relating or referring to
                meetings, communications, or conversations from 2002 to the
                present regarding or relating to recruiting Republican candidates
                for Wisconsin State Assembly.

                11. Any and all documents reflecting or relating or referring to
                communications made by the RPW that solicited campaign
                contributions to the RPW or to any individual Republican
                candidate for the Wisconsin State Assembly from 2002 to the
                present. The categories of communications as used in this request
                includes but is not limited to emails, mailings, phone solicitations,
                person-to-person solicitations, and fundraising events.

                12. Any and all documents reflecting or relating or referring to
                volunteer activities in support of Republican campaigns for the
                Wisconsin State Assembly that were coordinated by, arranged by,
                carried out by, or funded by the RPW from 2002 to the present.

                13. Any and all documents reflecting or relating or referring to
                voter registration activities that were coordinated, arranged,
                carried out, or funded by the RPW or Wisconsin Republican
                Assembly Campaign Committee (“WRACC”) from 2002 to the
                present.

                14. Any and all documents reflecting or relating or referring to
                meetings, communications, or conversations from 2002 to the
                present regarding or relating to advocating for or implementing
                legislative policies preferred by the RPW or the Republican
                Assembly Caucus.


                                                 12
even attempt to show that that these requests are “proportional to the needs of the case” or

that the benefit of providing the information is not outweighed by the burden or expense of

the proposed discovery, see Fed. R. Civ. P. 26(b)(1), we will not require Vos to produce the

responsive material at this time.



                                         ORDER

       IT IS ORDERED that plaintiffs’ motion to compel discovery, Dkt. 257, is GRANTED

as to the deposition of Robin Vos and requests for production nos. 1–3, 6–9, and 15. The

motion is otherwise DENIED.

       Entered May 3, 2019.

                                          BY THE COURT:

                                          /s/________________________________________
                                          KENNETH F. RIPPLE
                                          Circuit Judge


                                          /s/________________________________________
                                          JAMES D. PETERSON
                                          District Judge




                                            13
       GRIESBACH, District Judge, dissenting. I respectfully dissent from the majority’s

conclusion that the legislative privilege does not apply in this case. In my view, intent is

no longer an issue in the case, and whatever relevance Speaker Vos’ testimony may have

does not warrant invasion of the legislative privilege.

       “The legislative privilege is important. It has deep roots in federal common law.”

In re Hubbard, 803 F.3d 1298, 1307 (11th Cir. 2015) (citing Tenney v. Brandhove, 341 U.S. 367,

372 (1951)). Legislative privilege is a corollary to legislative immunity, which provides a

legislator with immunity from civil liability for their actions. See Benisek v. Lamone, 263 F.

Supp. 3d 551, 554 (D. Md. 2017) (citation omitted). The doctrine of legislative immunity

is premised on the notion that “a private civil action . . . creates a distraction and forces

[legislators] to divert their time, energy, and attention from their legislative tasks to

defend the litigation.” Eastland v. United States Servicemen’s Fund, 421 U.S. 491, 503 (1975).

It also recognizes that the threat of civil liability strips legislators of the courage necessary

to legislate for the public good. See Tenney, 341 U.S. at 377. “The doctrine is a bulwark in

upholding the separation of powers” and insulates legislators “from judicial scrutiny into

their deliberative processes.” Schaefer, 144 F.R.D. at 304; see also Supreme Court of Va. v.

Consumers Union of the United States, 446 U.S. 719, 731–32 (1980) (noting the purpose of

legislative immunity is to ensure that “the legislative function may be performed

independently without fear of outside interference”); All. for Global Justice v. District of

Columbia, 437 F. Supp. 2d 32, 35 (D.D.C. 2006) (“The primary purposes of . . . legislative

immunity is to insure the independent performance of the legislative function and to

preserve the separation of powers.” (citation omitted)).

       Legislative privilege exists to “safeguard . . . legislative immunity and to further

encourage the republican values it promotes.” EEOC v. Wash. Suburban Sanitary Comm’n,



                                               1
631 F.3d 174, 181 (4th Cir. 2011). The privilege “protects against inquiry into acts that

occur in the regular course of the legislative process and into the motivation for those

acts.” United States v. Brewster, 408 U.S. 501, 525 (1972). Like legislative immunity, the

legislative privilege ensures that “lawmakers are allowed to ‘focus on their public

duties’” rather than on defending lawsuits. In re Hubbard, 803 F.3d at 1310 (quoting Wash.

Suburban, 631 F.3d at 181). More importantly, however, the purpose of the legislative

privilege is to minimize politics masquerading as litigation by shielding legislators from

“political wars of attrition in which their opponents try to defeat them through litigation

rather than at the ballot box.” Wash. Suburban, 631 F.3d at 181. The legislative privilege,

which functions as a testimonial and evidentiary privilege, is therefore not to be cast aside

lightly. See Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 268 (1977).

       In actions brought in federal courts, the constitutional and policy reasons

underlying the legislative privilege have been found less compelling for state legislators

than for federal legislators. See United States v. Gillock, 445 U.S. 360, 370–71 (1980) (noting

that “federal interference in the state legislative process is not on the same constitutional

footing with the interference of one branch of the Federal Government in the affairs of a

coequal branch”). But principles of comity still warrant recognition of such a privilege

and “command careful consideration.” Id. at 373. In Gillock, the Court held that “where

important federal interests are at stake, as in the enforcement of federal criminal statutes,

comity yields.” Id. Gillock, however, involved a federal prosecution of a state legislator

for bribery. The issue before the Court there was whether a legislative privilege barred

the introduction of evidence of the legislative acts of a state legislator charged with taking

bribes or otherwise obtaining money unlawfully through the exploitation of his official

position. Id. at 362.



                                               2
       Speaker Vos, in contrast, is not charged with taking bribes or engaging in criminal

conduct for his own personal purposes. Instead, he and the other legislative members of

his party are alleged to have used the legislative process to enact a redistricting plan

intended to increase the chances of their party obtaining a majority in the assembly, in

other words, partisan gerrymandering, a practice that is older than the Republic.

Moreover, at the time Speaker Vos is alleged to have so acted, and even at this late date,

the Court has yet to hold such intent unlawful. Indeed, the Court has consistently

recognized that partisan intent is part and parcel of a system that entrusts redistricting to

politicians. See, e.g., Vieth v. Jubelirer, 541 U.S. 267, 285 (2004) (plurality opinion) (“The

Constitution clearly contemplates districting by political entities, see Article I, ' 4, and

unsurprisingly that turns out to be root-and-branch a matter of politics.”); Miller v.

Johnson, 515 U.S. 900, 914 (1995) (“[R]edistricting in most cases will implicate a political

calculus in which various interests compete for recognition . . . .”). This is a far cry from

the conduct at issue in Gillock.

       The majority notes that “many courts, including two in the Seventh Circuit, have

concluded that gerrymandering claims raise sufficiently important federal interests to

overcome legislative privilege, reasoning that such claims involve public rights and that

the ballot box may not provide adequate protection of those rights.” Majority opinion at

3–4 (collecting cases). But this just begs the question of whether such claims are justiciable

in the first place. Absent a judicially manageable standard, which the Supreme Court has

so far been unable to discern, no judicial remedy is available and we are simply spinning

our wheels.

       Even if I were to accept the majority’s view that the importance of the issue, by

itself, is sufficient to overcome the legislative privilege, I would nevertheless hold that



                                              3
under the circumstances of this case, Speaker Vos’ testimony is not required. This is

because partisan intent has already been established. This court found that such intent

existed in the first trial. After a detailed eight-page discussion of the evidence bearing on

the issue of intent, the majority concluded: “These facts, in tandem with the

overwhelming number of reports and memoranda addressing the partisan outcomes of

the various maps, lead us to conclude that, although Act 43 complied with traditional

redistricting principles, it nevertheless had as one of its objectives entrenching the

Republicans’ control of the Assembly.” Whitford v. Gill, 218 F. Supp. 3d 837, 898 (W.D.

Wis. 2016). The majority then went on to find: “It is clear that the drafters got what they

intended to get. There is no question that Act 43 was designed to make it more difficult

for Democrats, compared to Republicans, to translate their votes into seats.” Id. Not even

the dissent disputed this finding, and the Supreme Court did not disturb it.

       Instead, the Court vacated this court’s judgment upon a finding that standing had

not been established and remanded the case to allow voters “an opportunity to prove

concrete and particularized injuries using evidence—unlike the bulk of the evidence

presented thus far—that would tend to demonstrate a burden on their individual votes.”

Gill v. Whitford, 138 S. Ct. 1932, 1934 (2018). The Court expressly stated whether plaintiffs

have established an injury in fact “turns on effect, not intent, and requires a showing of a

burden on the plaintiffs’ votes that is ‘actual or imminent, not “conjectural” or

“hypothetical.”’” Id. at 1932 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

(1992)). Deposing Vos about the legislature=s intent in enacting the 2011 plan is neither

necessary nor relevant to plaintiffs’ burden and would be an intrusion into the legislative

process for no real reason. Given these circumstances, plaintiffs have not made the

showing necessary to overcome the legislative privilege.



                                             4
        Because the legislative privilege applies, I would deny plaintiffs’ motion to

compel. I therefore dissent.



                                       /s/________________________________________
                                       WILLIAM C. GRIESBACH
                                       District Judge




                                          5
